Citation Nr: 0421015	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to service connection for an aortic aneurysm, 
claimed as secondary to the service-connected disability of 
multiples repairs, supraumbilical and ventral hernias.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from December 1960 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO decision that denied:  the 
veteran's application to reopen the claim of service 
connection for a low back disability; service connection for 
an aortic aneurysm claimed as secondary to the service-
connected disability of supraumbilical and ventral hernias; 
and entitlement to TDIU.  

In an August 2002 rating decision, the RO reopened the 
veteran's claim of service connection for a back disorder and 
adjudicated the claim on a de novo basis.  Irrespective of 
the August 2002 RO determination to reopen the veteran's 
claim for service connection for a back disorder, the issue 
of new and material evidence will be adjudicated in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

In a June 2004 statement, it was noted that the veteran had 
filed an additional claim; this claim has not been developed 
for appellate review; and the RO is instructed to take 
appropriate action.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


 
 
REMAND

A review of the claims file reveals that the veteran was 
never provided a Board videoconference hearing per his 
October 2002 request.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  On remand, 
appropriate action should be undertaken to ensure that the 
directives of VCAA have been followed.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a Board videoconference hearing.

2.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

